Citation Nr: 0946525	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  08-32 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1950 to May 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above-referenced 
claim.  

In November 2009, the Veteran testified before the 
undersigned Veterans Law Judge during a video conference 
hearing, which was held at the RO.  A transcript of that 
hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a January 2000 decision, the Board denied the claim of 
entitlement to service connection for tinnitus.  

2.  Evidence received since the January 2000 Board decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for tinnitus.

3.  The evidence of record demonstrates that it is likely 
that tinnitus was incurred in service and is causally or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  The January 2000 Board decision which denied the 
Veteran's claim of entitlement to service connection for 
tinnitus is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.104(a); 20.1100 (2009).

2.  Since the January 2000 Board decision, new and material 
evidence has been received to reopen the claim of service 
connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).

3.  Resolving all doubt in the Veteran's favor, the criteria 
for entitlement to service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(A), 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed. 

As indicated above, the Veteran's claim for service 
connection for tinnitus was previously denied in a January 
2000 Board decision.  That decision is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100.  The Veteran seeks to reopen his claim. 
 
Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 
 
Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim(s) sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether new and material 
evidence has been received, VA must initially decide whether 
evidence associated with the claims file since the last prior 
final denial is, in fact, new.  As indicated by the 
regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the 
last final disallowance (on any basis) of the claim, and is 
not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly 
received evidence with the evidence previously of record.  
After evidence is determined to be new, the next question is 
whether it is material.  The provisions of 38 U.S.C.A. § 5108 
require a review of all evidence submitted by or on behalf of 
a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final 
denial of the claim was the January 2000 Board decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Regardless of the RO's actions, the Board must make an 
independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). 

In the January 2000 final decision, the Board denied the 
Veteran's claim for service connection for tinnitus.  The 
Board denied the claim as not being well grounded, as there 
were no documented reports of tinnitus in service and there 
was no medical opinion linking a tinnitus diagnosis to the 
Veteran's military service or to a service-connected 
disability.  At the time of the January 2000 Board decision 
the evidence of record included the following:  the Veteran's 
service treatment records, which were negative for a report 
or diagnosis of tinnitus; private medical records showing the 
Veteran's June 1968 report of having been exposed jet engine 
noise; an October 1993 VA audiological examination report 
reflecting the Veteran's report of having tinnitus for 10 to 
12 years and relating his tinnitus to his middle ear 
pathology; an August 1995 VA audiological examination report 
documenting the Veteran's report that his tinnitus first 
manifested between 1950 and 1953; and VA and private medical 
records reflecting treatment for hearing loss and a left ear 
condition.  

The Veteran submitted his application to reopen the 
previously denied claim in January 2006.  He reiterated his 
report that his tinnitus began in 1952 or 1953.  The Veteran 
asserted that this was vital information that warranted 
reopening his claim.  In July 2007, the Veteran filed a 
second application to reopen his claim, at which time he 
asserted that his tinnitus began between 1950 and 1953.  At 
the time of the Veteran's applications to reopen the 
previously denied claim, associated with the claims file was 
the following:  a March 2000 VA general examination 
documenting the Veteran's report of having daily tinnitus 
that first manifested during his military service and March 
2001 to September 2002 VA medical records showing treatment 
for hearing loss and a left ear condition.  

Subsequently, the RO obtained the Veteran's VA medical 
treatment records dated from September 2006 to October 2008.  
These records reflect continued treatment for hearing loss 
and left ear condition.

The Veteran reiterated his previous contentions during the 
November 2009 video conference hearing.  He testified that 
his tinnitus began in service due to noise exposure and that 
the tinnitus became more severe following surgery on his left 
ear in 1999.  According to the Veteran, he has reported 
during VA examinations that his tinnitus began in service; 
however he has been misinterpreted as reporting that his 
tinnitus began sometime between 1981 and 1983 (ten to twelve 
years prior to the October 1993 VA audiological examination).

Based on the foregoing, the Board finds that new and material 
evidence has been submitted sufficient to reopen the 
previously denied claim for service-connection for tinnitus.

Initially, the Board notes that the Veteran's claim was 
denied by way of the January 2000 Board decision on the basis 
the claim was not well grounded.  However, the President of 
the United States signed into law in November 2000 The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) which introduced several 
fundamental changes into the VA adjudication process, to 
include the elimination of the concept of a well grounded 
claim.  In view of the fact that service connection claims 
are now initially adjudicated directly on the merits, the 
standard for determining whether new and material evidence 
exists to reopen the claim is relatively low under the 
circumstances of this case.   

Ultimately, the Board finds that new and material evidence 
has been submitted to reopen the claim for service connection 
for tinnitus.  The Veteran's lay statements addressing the 
in-service onset of tinnitus and his continuous post-service 
tinnitus symptoms constitute new and material evidence, as 
the statements tend to show in-service tinnitus condition and 
evidence of continuous post-service symptoms that tend to 
support the contention of nexus to service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (Lay evidence 
is one type of evidence that must be considered, if 
submitted, when a Veteran's claim seeks disability benefits).

The lay statements and testimony have been presumed credible 
for the purpose of determining whether to reopen the claim.  
This evidence was not previously considered by agency 
decision makers in light of Buchanan.  Moreover, the Board 
finds that the lay statements are not cumulative or 
redundant, as they clarify the Veteran's assertions as to the 
onset of his tinnitus and his continued symptomatology post-
service.  Finally, the evidence relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.303.  New evidence is sufficient to reopen a claim 
if it contributes to a more complete picture of the 
circumstances surrounding the origin of a Veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claim for service connection for tinnitus is 
reopened. 

Turning to the issue of whether service connection is 
warranted, the concept of service connection means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated during service.  38 U.S.CA. § 
1110; 38 C.F.R. §§ 3.303, 3.304. 
 
In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303. 
 
Service connection for certain organic diseases of the 
nervous system may also be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 
 
The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value. 

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the instant claim.

Here, the Veteran has claimed that his current tinnitus is 
related to his military service.  He has asserted that he 
experienced noise exposure while serving on an aircraft 
carrier during his military service and that his duty was on 
the flight deck.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is at an approximate balance and the appeal will be 
granted.

The Veteran has a current diagnosis of tinnitus as reflected 
in the October 1993 VA audiological examination report.  The 
remaining question, therefore, is whether there is evidence 
of an in-service occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and his military service.

Associated with the claims file are portions of the Veteran's 
service personnel records.  His DD 214 indicates that his 
military occupational specialty was most related to the 
civilian job of aircraft mechanic.  His records indicate that 
he served on an aircraft carrier during his active duty.  
These records also indicate he was treated in-service for a 
hearing condition from January 1953 to December 1953.  The 
records reflecting this treatment have not been associated 
with the claims file.

The Veteran's available service treatment records fail to 
document complaints or treatment for tinnitus during service.  
On the May 1954 examination performed in connection with the 
Veteran's separation from service, his ears were described as 
normal.  

The Veteran's private medical records post-service have been 
associated with the claims file.  Of note is a June 1968 
record in which the Veteran was noted to have been subjected 
to jet engine noise exposure in service.  

The first documented report of tinnitus is shown in the 
October 1993 VA audiological examination report.  The report 
indicates that the Veteran's bilateral tinnitus first 
manifested 10 to 12 years prior.  His tinnitus was described 
as constant and the Veteran associated it with previous 
middle ear pathologies.  

The Veteran's VA medical treatment records have been 
associated with the claims file and show further reports of 
bilateral tinnitus.  

The Veteran continued to report his tinnitus condition during 
an August 1995 VA audiological examination.  The Veteran 
stated that his tinnitus began between 1950 and 1953.  It was 
described a constant; he indicated that the tinnitus was 
distracting and affected his sleep and ability to 
communicate.  

During a March 2000 VA general examination, the Veteran 
reported that his tinnitus began during his military service.  
He stated that he experienced noise exposure in service from 
jet engines, machine guns, and the pistol range. Following a 
clinical examination, the diagnosis was tinnitus.

In statements dated in February 2000, January 2006, July 
2006, and August 2007, the Veteran clarified his previous 
statements as to the onset of his tinnitus.  He stated that 
during the October 1993 VA audiology examination, he reported 
that his tinnitus had gotten worse over the previous 10 to 12 
years; thus he essentially claimed that his report of 
increased severity was mischaracterized as a report that his 
condition began 10 to 12 years prior.  He reiterated that he 
experienced noise-exposure during his military service, while 
serving aboard an aircraft carrier, due to jet engine noise.

As noted above, the Veteran testified before the undersigned 
during the November 2009 video conference hearing.  He 
testified that his tinnitus began in service and became worse 
following surgery for a left hear pathology.  It was his 
testimony that he first reported his condition while in 
service in 1952 or 1953.  The Veteran relayed that he 
experienced noise exposure during service while serving as an 
aviation ordinance aboard an aircraft carrier.  He stated 
that he worked on the flight deck and was exposed to loud 
noise without the benefit of hearing protection.   

Based on a thorough review of the record, and resolving all 
doubt in the Veteran's favor, the Board finds that the 
evidence supports the Veteran's claims for service connection 
for tinnitus.  

The Board notes that the Veteran has submitted numerous 
statements that his tinnitus first manifested during his 
period of active service.  In this regard, lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Competency of evidence, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
(The Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence. If the Board concludes that 
the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.)

In this case, the Board finds that the Veteran's lay 
testimony as to the in-service onset of his tinnitus and the 
chronicity of his symptomatology to be competent and 
credible.  In light of the Veteran's competent and credible 
account of having tinnitus since being exposed to acoustic 
trauma in service, the current diagnosis of tinnitus, and 
resolving doubt in the Veteran's favor, the Board finds that 
the tinnitus had its onset as a result of the Veteran's 
period of active service, and thus service connection is 
warranted.

The Board finds that the Veteran's reports of in-service 
noise exposure are consistent with the circumstances of his 
service.  38 U.S.C.A. § 1154(a) (consideration shall be given 
to the places, types, and circumstances of a veteran's 
service as shown by the veteran's service record, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence).  As previously reported, the 
Veteran served as an aircraft mechanic aboard an aircraft 
carrier.  He reported having been exposed to noise from jet 
engines as early as June 1968, at which time he did not have 
a claim for service connection for tinnitus.  Indeed, the 
Board notes that in accordance with a September 1993 Board 
decision, the Veteran was awarded service connection for 
bilateral hearing loss as a result of noise exposure in 
service; the Veteran is now in receipt of a 50 percent 
disability rating therefor.  Accordingly, the Board accepts 
the Veteran's contentions as to in-service noise exposure.

While the record does not currently reflect a nexus linking 
the tinnitus to the noise in service, the Veteran has 
consistently reported experiencing a ringing of the ears 
during his military service and thereafter.  The August 1995 
and March 2000 VA examination reports all reflect his reports 
that his condition began in service.  Moreover, as was noted 
earlier, the Veteran is currently service-connected for 
hearing loss at a disability rating of 50 percent, which 
demonstrates that the Veteran suffers from significant damage 
to hearing perception as a result of acoustic trauma.  He 
asserted in his lay statements, during the reported VA 
examinations, and during the November 2009 video conference 
hearing that his tinnitus has persisted for a number of 
years.  In this regard, the Veteran is competent to provide 
evidence of symptoms including ringing of the ears.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Furthermore, the Board finds the 
Veteran's testimony to be credible.  

Further inquiry could be undertaken by obtaining an 
additional medical opinion to resolve the remaining doubt as 
to both of the Veteran's claim.  However, in consideration of 
all the evidence of record, and under the benefit of the 
doubt rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue.  Ashley v Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).  Thus, with resolution of all doubt in 
the Veteran's favor, the Board finds that the Veteran has 
satisfied his burden of showing that he suffers from a 
tinnitus disability as a result of his military service.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for tinnitus has is reopened.  

Service connection for tinnitus is granted, subject to the 
laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


